On Petition foe Rehearing.
Gavin, J.
Appellant’s learned counsel argue upon the apparent supposition that the statute made it criminal for appellees to purchase the note in suit. In this he is in error. It is the seller and not the buyer of the note who is by the law declared a criminal.
The proposition that the note was absolutely void and therefore not a proper subject for estoppel is the basis of appellant’s entire argument This we adjudged and still adjudge to be not well founded. ' If the note was absolutely void it could not be enforced even by an innocent holder. Voreis v. Nussbaum, 131 Ind. 267.
Repeated decisions in Indiana settle the law to be that such notes are enforcible in the hands of innocent holders. New v. Walker, 108 Ind. 365, 58 Am. Rep. 40; Tescher v. Merea, 118 Ind. 586; State Nat. Bank v. Bennett, 8 Ind. App. 679.
Therefore it logically follows that this note was not void, but voidable only. Consequently we held, not that appellees took the note as innocent purchasers, but that the note was such as might be the subject of estoppel and that an estoppel did arise when appellees purchased the note at appellant’s request and upon his promise to pay the same.
Petition overruled.